Case 3:19-mc-00136-RMS pocumep 11-1 Filed 01/30/20 Page 1 of 09

A}lan “ann
Th #260 AG O14
reo poLitad DeTeNtON Gwice

CM. SD. Cc)
P.O. Box 229002,
BReOoK DYN » Ny 11233

METROPOLITAN DETENTION CENTER
80 29TH ST, BROOKLYN, NY 11232
The enclosed letter was. processed through
mail procedures for forwarding lo you.

The letter has: neither heen opened nor inspected
If the writer raises a question or a problein over
which this facility has jurisdiclion, you may wish

to return the material for further information
or clarification. If the writer encloses. conespondence
for forwarding to another addressee, please
return the enclosure lo ihe above idles

"legal MAIL”’
Pee LEGGE GG Wer NoTiond ——
b egent Gud Mitton eens Mai

THe US histeiceT Court Creek OF
US NTU Cou OF CoWN
(4) cHuRCH ST

Naomi flanreil —

caeee;  allegiele!l lille! ethtin
